
	
		III
		112th CONGRESS
		2d Session
		S. RES. 570
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2012
			Mr. Blunt (for himself
			 and Mrs. Murray) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating November 8, 2012, as
		  National Parents as Teachers Day.
	
	
		Whereas all 50 States and 7 other countries provide
			 services through the Parents as Teachers evidence-based home visiting model for
			 nearly 260,000 children annually, which offers a multifaceted approach to
			 building strong families and promoting a positive parent-child interaction so
			 children are healthy, safe, and ready to learn;
		Whereas Parents as Teachers provides evidence- and
			 research-based training that assists parent educators in developing
			 proficiencies in—
			(1)family support
			 and parenting education;
			(2)child and family
			 development;
			(3)human diversity
			 within family systems;
			(4)health, safety,
			 and nutrition; and
			(5)relationships
			 between families and communities;
			Whereas the Parents as Teachers evidence-based home
			 visiting model is an essential component to prepare children to be school ready
			 and narrows the achievement gap between children in poverty and nonpoverty
			 households; and
		Whereas there are more than 3,000 organizations offering
			 Parents as Teachers services across the United States and around the world,
			 which give parents of young children the support and information necessary so
			 all children will learn, grow, and develop to realize their full potential:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 November 8, 2012, as National Parents as Teachers Day;
			(2)recognizes the
			 importance of parent education and the role the education plays in the
			 development of a child; and
			(3)commends Parents
			 as Teachers for its work with families across the United States.
			
